DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (PG Pub. No. US 2016/0358922 A1) in view of Wang et al. (PG Pub. No. US 2011/0212600 A1).
Regarding claim 1, Cheng teaches a method of selective deposition, the method comprising 
exposing a substrate (fig. 2: composite substrate including portions 10, 12 and 14P) to selectively deposit a germanium containing film (¶ 0046: 22) on a second material comprising silicon and/or germanium with substantially no oxygen (¶¶ 0029, 0046 & fig. 6: 22 formed over silicon-containing material 14P) over a first material comprising silicon and oxygen (¶ 0023: 22 and 14P formed over silicon dioxide layer 12), 
the substrate comprising a plurality of features, each feature having a depth from a top to a bottom and a width between two sidewalls, the bottom comprising the first material and the sidewalls comprising the second material (fig. 5: plurality of substrate trenches, each trench bottom comprising 12 and each trench sidewall comprising 14).
Cheng is silent to the step of selectively depositing the germanium containing film including exposing the substrate to a reactive gas comprising a germanium precursor.
Wang teaches selectively depositing a germanium containing film (¶ 0037: 130, similar to 22 of Cheng) by exposing the substrate to a reactive gas comprising a germanium precursor (¶ 0038 & fig. 3: 130 formed by exposing substrate 110/120 to GeH4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the selective germanium deposition with the germanium precursor of Wang, as a means to form the silicon containing layer with a desired low dislocation density with a low surface roughness (Wang, ¶ 0038), avoiding deteriorating the performance of the fabricated MOS devices (Wang, ¶ 0003).

Regarding claim 2, Cheng in view of Wang teaches the method of claim 1, wherein the germanium precursor comprises germane (GeH4) (Wang, ¶ 0038).

Regarding claim 5, Cheng in view of Wang teaches the method of claim 1, wherein the germanium containing film comprises SiGe (Cheng, ¶ 0046 & Wang, ¶ 0037).

Regarding claim 7, Cheng in view of Wang teaches the method of claim 1, wherein the germanium containing film consists essentially of germanium (Cheng, ¶ 0047: either pure germanium or a silicon germanium alloy that contains up to 99.99 atomic percent germanium & Wang, ¶ 0037: Ge is grown to form a channel layer 130).

Regarding claim 8, Cheng in view of Wang teaches the method of claim 1, wherein the first material comprises SiO, SiOC, SiON, or combinations thereof (Cheng, ¶ 0023: silicon dioxide layer 12 & Wang, ¶ 0037: silicon dioxide layer 120.  Examiner’s note: consistent with ¶ 0027 of the instant specification, the term “SiO” has been interpreted to mean silicon oxide, which includes both silicon monoxide and silicon dioxide).

Regarding claim 9, Cheng in view of Wang teaches the method of claim 1, wherein the second material consists essentially of Si, Ge, or SiGe (Cheng, ¶ 0029: 14P consists essentially of SiGe & Wang, ¶ 0037: 110 consists essentially of Si).

Regarding claim 16, Cheng in view of Wang teaches the method of claim 1, comprising selectively depositing a germanium containing film (22 of Cheng, 130 of Wang) on a substrate (Cheng, fig. 2: 10/12/14P & Wang, fig. 4: 110/120).  Cheng in view of Wang further teaches the germanium containing film forms an FET device channel (Cheng, ¶ 0059 & Wang, ¶ 0037).
Cheng in view of Wang as applied to claim 1 above is silent to wherein the substrate is maintained at a temperature in a range of 300 °C to 800 °C.
However, Wang does teach selective deposition of silicon germanium while maintaining a substrate at a temperature in a range of 350 °C to 550 °C (¶ 0012).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Cheng in view of Wang with the substrate temperature of Wang, as a means to provide a high quality channel layer with high Ge content with the dislocation density lower than 106 cm-2, the surface roughness less than 1 nm (Wang,  ¶ 0012), allowing for high performance MOS devices (Wang, ¶ 0029).
 
Regarding claim 17, Cheng in view of Wang teaches the method of claim 1, wherein the germanium containing film is substantially conformal over the second material of the substrate (Cheng, fig. 6: 22 conformal to 14P).

Regarding claim 18, Cheng in view of Wang teaches the method of claim 1, comprising a germanium containing film (Cheng, 22 and/or Wang, 130).  Cheng in view of Wang further teaches germanium containing film forms an FET device channel (Cheng, ¶ 0059 & Wang, ¶ 0037).
Cheng in view of Wang as applied to claim 1 above is silent to wherein the germanium containing film has a roughness of less than or equal to 1 nm (Rms).
However, Wang does teach a germanium containing film having a roughness of less than or equal to 1 nm (Rms) (¶ 0013).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the germanium containing film of Cheng in view of Wang with the roughness of Wang, as a means to provide for high performance MOS devices (Wang, ¶ 0029).
 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wang as applied to claim 2 above, and further in view of Li et al. (PG Pub. No. US 2020/0381540 A1).
Regarding claim 3, Cheng in view of Wang teaches the method of claim 2, comprising selectively depositing a germanium-containing film with a germanium precursor (Wang, ¶ 0038: GeH4).  Cheng in view of Wang further teaches the germanium-containing film is germanium-rich (Cheng, ¶ 0047 & Wang, ¶ 0037).
Cheng in view of Wang does not teach wherein the germanium precursor is diluted with hydrogen gas (H2).
Li teaches selectively forming a germanium-containing film (¶ 0039: 106) with a germanium precursor diluted with hydrogen gas (¶ 0039: 106 formed using a precursor, such as silane and germane, and HCl gas in an H2 atmosphere).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Cheng in view of Wang with the hydrogen gas of Li, as a means to easily form a Ge-rich SiGe layer (Li, ¶ 0039).

Regarding claim 6, Cheng in view of Wang teaches the method of claim 5, comprising a reactive gas (Wang, ¶ 0038: GeH4).
Cheng in view of Wang does not teach wherein the reactive gas further comprises silane, a polysilane or a halosilane.
Li teaches a method of forming SiGe (¶ 0003: germanium-alloyed silicon, similar to 22 of Cheng and/or 130 of Wang) with a precursor including germane and silane (¶ 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the reactive gas of Cheng in view of Wang with the silane of Li, as a means to easily form a Ge-rich SiGe layer (Li, ¶ 0039), for adjusting electrical parameters such as the mobility of SiGe carriers, threshold, and leakage (Li, ¶ 0039).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wang and Li as applied to claim 3 above, and further in view of Fabry et al. (PG Pub. No. US 2010/0147209 A1).
Regarding claim 4, Cheng in view of Wang and Li teaches the method of claim 3, comprising a reactive gas (Wang, ¶ 0038 & Li, ¶ 0039).
Cheng in view of Wang and Li does not teach wherein a molar percentage of germane in the reactive gas is in a range of 1% to 50%.
Fabry teaches a method of forming SiGe (¶ 0003: germanium-alloyed silicon) with a precursor including germane diluted with hydrogen gas (¶ 0018), wherein a molar percentage of germane in the reactive gas is in a range of 1% to 50% (¶ 0019: molar ratio of GeH, to hydrogen-containing gas in a range of 0.1:49.95 to 2:1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the molar percentage of germane of Cheng in view of Wang and Li in a range of 1% to 50%, as a means to adjust the SiGe alloy composition (Fabry, ¶ 0019) as required by Wang and Li.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wang as applied to claim 1 above, and further in view of Balakrishnan et al. (PG Pub. No. US 2017/0053985 A1).
Regarding claims 10-12, Cheng in view of Wang teaches the method of claim 1, comprising a substrate feature width and depth (Cheng, fig. 5: substrate trench features defined by 14P and 12).  Cheng in view of Wang further teaches the substrate feature forms an active fin structure (Cheng, ¶ 0059).
Cheng in view of Wang is silent to wherein the width is in a range of 30 nm to 40 nm (claim 10), the depth is in a range of 15 nm to 30 nm (claim 11), or the ratio between the depth and the width is in a range of 0.5 to 1 (claim 12).
Balakrishnan teaches a semiconductor device with a SiGe fin (¶ 0030: 140, similar to 28F of Cheng), wherein the fins have a height of 33 nm to 50 nm (¶ 0037), and a pitch of 35 nm (¶¶ 0022, 0034).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Cheng in view of Wang with nm-scale dimensions, as a means to optimize the device density and performance for advanced devices, providing strained and high percentage germanium SiGe fins at very tight pitches (Balakrishnan, ¶ 0015).
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Wang as applied to claim 1 above, and further in view of Weeks et al. (PG Pub. No. US 2007/0224787 A1).
Regarding claims 13-15, Cheng in view of Wang teaches the method of claim 1, comprising exposing a substrate with a second material (Cheng, 14P and Wang, 110) to a reactive gas (Wang, ¶ 0038: 110/120 exposed to GeH4).
Cheng in view of Wang does not teach the method further comprising removing a native oxide from the second material of the substrate before exposing the substrate to the reactive gas, wherein the native oxide is removed by exposing the substrate to a plasma formed from a plasma gas consisting essentially of hydrogen gas (H2) or hydrogen gas and nitrogen gas (H2/N2).
Weeks teaches a method of preparing a substrate comprising a silicon-containing material (¶ 0026: Si substrate 100, similar to 14P of Cheng and/or 110 Wang) by removing a native oxide from the substrate before exposing the substrate to the reactive gas (¶ 0031: native oxide sublimated to prepare for SiGe deposition, similar to 22 of Cheng and/or 130 of Wang, onto the substrate), wherein the native oxide is removed by exposing the substrate to a plasma formed from a plasma gas consisting essentially of hydrogen gas (H2) or hydrogen gas and nitrogen gas (H2/N2) (¶ 0031: oxide sublimation provided by hydrogen bake step including plasma products such as by substituting H radicals for hydrogen gas).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Cheng in view of Wang with the hydrogen plasma clean of Weeks, as a means to optimize the degree of strain and the degree of lattice mismatch between the deposited germanium-containing material and silicon-containing substrate material (Weeks, ¶ 0004), allowing for increased mobility of electrical carriers and thus increased device speed (Weeks, ¶ 0005).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (PG Pub. No. US 2016/0190303 A1) in view of Wang and Qi et al. (PG Pub. No. US 2015/0318169 A1).
Regarding claim 19, Liu teaches a method of selective deposition, the method comprising exposing a substrate (fig. 5: composite substrate including elements 102, 104, 118, 120 and 106) to selectively deposit a conformal germanium containing film (¶ 0036: cladding 108) on a second material consisting essentially of silicon (¶ 0036 & fig. 6: conformal layer of 108 selectively deposited on silicon fin 106) over a first material comprising silicon and oxygen (¶ 0042 & fig. 6: 108 deposited over silicon dioxide 120), the substrate comprising a plurality of features (fig. 5: trench features defined by 106 and 120), each feature consisting of a bottom and two sidewalls, the bottom comprising the first material (fig. 5: trench bottom comprises silicon dioxide 120) and the sidewalls comprising the second material (fig. 5: trench sidewalls comprise silicon fins 106).
Liu is silent to the step of selectively depositing the germanium containing film including maintaining the substrate at a temperature in a range of 500 °C to 800 °C while exposing the substrate to a reactive gas comprising germane and hydrogen gas.
Wang teaches selectively depositing a germanium containing film (¶ 0037: 130, similar to 108 of Liu) on a second material consisting essentially of silicon (¶ 0037: 130 selectively grown on Si substrate 110, including material equivalent to 106 of Liu) by maintaining the substrate at a temperature in a range of 500 °C to 800 °C (¶ 0037: 500 °C) while exposing the substrate to a reactive gas comprising germane (¶ 0038 & fig. 3: 130 formed by exposing substrate 110 to GeH4).  Wang further teaches the reactive gas comprises silane (¶ 0038: SiH4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the selective germanium deposition of Liu with the temperature and reactive gas of Wang, as a means to form the silicon containing layer with a desired low dislocation density with a low surface roughness (Wang, ¶ 0038), avoiding deteriorating the performance of the fabricated MOS devices (Wang, ¶ 0003).
Liu in view of Wang is silent to the reactive gas further comprising hydrogen.
Qi teaches a method of forming SiGe (¶ 0030 & fig. 2E: silicon germanium cladding 130, similar to 108 of Liu and/or 130 of Wang) by exposing a substrate (fig. 2C: composite substrate 112/114/122, similar to fig. 5 of Liu) with a reactive gas comprising germane and hydrogen gas (¶ 0032: cladding 130 formed with a gas mixture of Germane and H2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the reactive gas of Liu in view of Wang with hydrogen, as a means to provide a carrier gas to ensure suitable flow of the reactants of Wang (Qi, ¶ 0031)1.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, hydrogen is a suitable material to provide a carrier gas for the germane and/or silane of Liu in view of Wang, as evidenced by Qi.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng et al. (US 8,653,599 B1) teaches selectively forming epitaxial SiGe 402 on silicon layer 306 over insulator layer 104 (fig. 4A) using a combination of germanium containing gas, such as germane (GeH4) or digermane (Ge2H6) and a carrier gas such as nitrogen, hydrogen, or argon at a temperature ranging preferably from approximately 450˚ C to approximately 900˚ C (col. 4 lines 55-62).

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894